PINE, Justice.
This is an action for damages for alienation of a wife’s affections. It was tried to a jury, resulting in a verdict for the plaintiff in the amount of $2000. Defendant has moved to set aside the verdict and judgment entered thereon and for judgment in accordance with his motion for a directed verdict. Among the grounds given in his motion is one relevant only to a motion for a new trial. The motion is made under Federal Rules of Civil Procedure, Rule 50(b), 28 U.S.C.A. following section 723c.
This rule has recently received consideration by the Supreme Court, Cone v. West Virginia Pulp & Paper Co., 67 S.Ct. 752. In that case the Court points out that, where the trial judge believes the judgment on the verdict should not stand, the rule does not compel the entry of a judgment notwithstanding the verdict, but permits the granting of a new trial in the exercise of discretion, “with a fresh personal knowledge of the issues involved, the kind of evidence given, and the impression made by the witnesses.” Moreover, this case recognizes “that there are circumstances which might lead the trial court to believe that a new trial rather than a final termination of the trial stage of the *206controversy would better serve the ends of justice.”
Believing that the ends of justice would be better served by ordering a new trial herein, and, under the authority of the case above mentioned, an order granting a new trial will be entered.